DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cok et al. (US 2010/0207851 A1).
Regarding claim 1, Cok teaches a mounting substrate, comprising:
a wiring substrate (10);
a plurality of light-emitting elements arranged in a matrix on the wiring substrate (15); and
a plurality of drive ICs that are arranged in a matrix on the wiring substrate, and control light emission of the light-emitting elements (20), wherein
the light-emitting elements and the drive ICs are mounted on a same surface (Fig. 1A),
the wiring substrate includes a plurality of first wiring lines on the surface where the light-emitting elements and the drive ICs are mounted (12), the first wiring lines electrically coupling the light-emitting elements to the drive ICs [0034, 0035],
the wiring substrate includes a plurality of second wiring lines (16),
each of the drive ICs controls light emission luminance of at least one of the light-emitting elements [0037], and
each of the drive ICs controls starting light emission and ending light emission of the at least one of the light-emitting elements, based on a signal inputted via the second wiring lines [0037].
Regarding claim 2, Cok teaches wherein each of the drive ICs is configured to compare the signal with a waveform and to start light emission of the at least one of the light-emitting elements when the signal exceeds the waveform [0056].
Regarding claim 3, Cok teaches wherein the waveform is a sawtooth waveform (on/off signal – [0056]).
Regarding claim 4, Cok teaches wherein the signal includes a red signal, a green signal and a blue signal and wherein each of the drive ICs is configured to control red emission, green emission and blue emission of the at least one of the light-emitting elements [0034].
Regarding claim 5, Cok teaches wherein each of the drive ICs is configured to control more than one of the plurality of light-emitting elements [0033].
Regarding claim 6, Cok teaches wherein the wiring substrate includes a resin layer that covers a surface including the light-emitting elements and the drive ICs [0065].
Regarding claims 7-12, these claims are analogous to the claims above and are therefore also taught by Cok.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876